ICJ_068_ContinentalShelf_LBY_MLT_1984-03-21_JUD_01_IN_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
CONTINENTAL SHELF

(LIBYAN ARAB JAMAHIRIYA/MALTA)

APPLICATION BY ITALY FOR PERMISSION TO INTERVENE

JUDGMENT OF 21 MARCH 1984

1984

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU PLATEAU CONTINENTAL
(JAMAHIRIYA ARABE LIBYENNE/MALTE)

REQUÊTE DE L'ITALIE À FIN D’ INTERVENTION

ARRÊT DU 21 MARS 1984
Official citation :

Continental Shelf (Libyan Arab Jamahiriya/ Malta),
Application to Intervene, Judgment, I.C.J. Reports 1984, p. 3.

Mode officiel de citation :

Plateau continental (Jamahiriya arabe libyenne/ Malte),
requête à fin d'intervention, arrêt, C.J. Recueil 1984, p. 3.

 

Sales number 496
Nc de vente :

 

 

 
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1984 1984
21 mars
Rôle général
21 mars 1984 n° 68

AFFAIRE DU PLATEAU CONTINENTAL

(JAMAHIRIYA ARABE LIBYENNE/MALTE)

REQUÊTE DE L'ITALIE À FIN D’'INTERVENTION

Affaire introduite par un compromis — Requête à fin d'intervention fondée sur
l’article 62 du Statut — Intérêt juridique en cause — Objet de l'intervention —
Intervention et introduction d’un nouveau différend — Le principe du consentement,
base de la juridiction de la Cour.

ARRÊT

Présents : M. ELIAS, Président; M. SETTE-CAMARA, Vice-Président ; MM.
Lacus, Morozov, NAGENDRA SINGH, RUDA, ODA, AGO, EL-KHANI,
SCHWEBEL, sir Robert JENNINGS, MM. DE LACHARRIERE, MBAYE,
BEDJAOUI, juges ; MM. JIMENEZ DE ARECHAGA, CASTANEDA, juges
ad hoc ; M. TORRES BERNARDEZ, Greffier.

En l’affaire du plateau continental,
entre

la Jamahiriya arabe libyenne populaire et socialiste,
représentée par
M. Abdelrazeg El-Murtadi Suleiman, professeur de droit international 4
PUniversité de Garyounis, Benghazi,
comme agent,

M. Youssef Omar Kherbish, conseiller au secrétariat de la justice,
M. Ibrahim Abdul Aziz Omar, conseiller au bureau populaire de liaison avec
l'extérieur,

comme conseils,
PLATEAU CONTINENTAL (ARRÊT) 4

M. Claude-Albert Colliard, doyen honoraire, professeur de droit international
à l'Université de Paris I,

M. Etienne Grisel, professeur de droit à l’Université de Lausanne,

sir Francis Vallat, G.B.E., K.C.M.G., Q.C. professeur émérite de droit inter-
national à l Université de Londres,

comme conseils et avocats,

M. Derek W. Bowett, C.B.E., Q.C., LL.D, professeur Whewell de droit inter-
national à l’Université de Cambridge,

M. Gunther Jaenicke, professeur de droit international à l’Université de
Francfort,

comme conseillers,
et

M. Rodman R. Bundy,
M. Richard Meese,

M. Henri-Xavier Ortoli,
M. Walter D. Sohier,

comme conseils,
et

la République de Malte,

représentée par
M. Edgar Mizzi, conseiller juridique spécial,
comme agent et conseil,
et

M. Elihu Lauterpacht, Q.C., directeur du Centre de recherche en droit inter-
national et Reader en droit international à l’Université de Cambridge,
M. Prosper Weil, professeur à l’Université de droit, d'économie et de sciences

sociales de Paris,
M. Ian Brownlie, Q.C., F.B.A., professeur Chichele de droit international
public à l’Université d’Oxford, membre de All Souls College, Oxford,

comme conseils ;

Sur la requéte a fin d’intervention déposée par la Republique italienne,

représentée par
S. Exc. M. Roberto Gaja, ambassadeur,
comme agent,

M. Riccardo Monaco, doyen de la faculté de sciences politiques de l’Université
de Rome,

M. Arnaldo Squillante, président de section du Conseil d’Etat, chef du service
du contentieux diplomatique du ministére des affaires étrangéres,

comme coagents,

M. Giuseppe Manzari, avocat général de l’Etat,
M. Marcello Conti, avocat de Etat,

comme avocats de PEtat italien,
PLATEAU CONTINENTAL (ARRÊT) 5

et

M. Gaetano Arangio-Ruiz, professeur à l’Université de Rome,

M. Giuseppe Sperduti, professeur à l’Université de Rome,

M. Michel Virally, professeur à l’Université de droit, d'économie et de sciences
sociales de Paris,

comme avocats et conseils,

et

M. Giorgio Bosco, ministre plénipotentiaire,

comme conseil,

assistés de

Mre Cristina Antonelli, conseiller du service du contentieux diplomatique,

La Cour,

ainsi composée,
aprés délibéré en chambre du conseil,

rend Varrét suivant :

1. Par une communication datée du 19 juillet 1982, reçue au Greffe de la Cour
le 26 juillet 1982, le secrétaire du comité populaire du bureau populaire de liaison
avec l’extérieur de la Jamahiriya arabe libyenne populaire et socialiste et le
ministre des affaires étrangères de la République de Malte ont notifié à la Cour
un compromis en langues arabe et anglaise signé à La Valette le 23 mai 1976 entre
la Jamahiriya arabe libyenne populaire et socialiste et la République de Malte, en
vue de soumettre à la Cour un différend concernant la délimitation du plateau
continental entre ces deux Etats ; une copie certifiée conforme du compromis
était jointe à cette lettre.

2. Conformément à l’article 40, paragraphe 3, du Statut et à l’article 42 du
Règlement de la Cour, des copies de la notification et du compromis ont été
transmises au Secrétaire général de l'Organisation des Nations Unies, aux
Membres des Nations Unies et aux autres Etats admis à ester devant la
Cour.

3. La Cour ne comptant sur le siège aucun juge de nationalité libyenne ou
maltaise, chacune des Parties s’est prévalue du droit que lui confère l’article 31,
paragraphe 3, du Statut de procéder à la désignation d’un juge ad hoc pour siéger
en l'affaire. Le 27 juillet 1982 la Jamahiriya arabe libyenne a désigné M. Eduardo
Jiménez de Aréchaga, et le 8 octobre 1982 les Parties ont été informées, con-
formément à l’article 35, paragraphe 3, du Règlement, que cette désignation ne
soulevait pas d’objection ; le 26 avril 1983 Malte a désigné M. Jorge Castafieda,
et le 30 mai 1983 les Parties ont été informées que cette désignation ne soulevait
pas d’objection.

4. Par note verbale du 10 juin 1983 le Gouvernement de la République
italienne, s'appuyant sur l’article 53, paragraphe 1, du Règlement, a demandé à
avoir communication des pièces de procédure en l'affaire, constituées à cette date
par les mémoires déposés le 26 avril 1983 et les documents y annexés. Par lettre
du 13 octobre 1983, les Parties ayant été consultées et le Gouvernement de Malte
ayant élevé une objection, le Greffier a informé le Gouvernement italien que la
Cour avait décidé de ne pas accéder à la demande.
PLATEAU CONTINENTAL (ARRÊT) 6

5. Les contre-mémoires des Parties à l’affaire devaient, aux termes du com-
promis du 23 mai 1976 et en exécution d’une ordonnance du Président de la Cour
en date du 26 avril 1983, être déposés le 26 octobre 1983 au plus tard. Le
compromis prévoyait cependant la possibilité d’un échange de pièces addition-
nelles, de sorte que, même quand les Parties auraient déposé leurs contre-
mémoires, la date de clôture de la procédure écrite au sens de l’article 81,
paragraphe 1, du Règlement resterait à fixer définitivement. Les contre-mé-
moires ont été déposés dans les délais prévus.

6. Par requête datée du 23 octobre 1983 et reçue au Greffe le 24 octobre 1983,
le Gouvernement italien, se fondant sur Particle 62 du Statut, a demandé à
intervenir dans l’instance. Conformément à l’article 83, paragraphe 1, du Règle-
ment, des copies certifées conformes de la requête italienne ont êté immédiate-
ment transmises à la Jamahiriya arabe libyenne et à Malte, Parties à l'affaire, et
des copies en ont également été transmises, conformément au paragraphe 2 du
même article, au Secrétaire général de l'Organisation des Nations Unies, aux
Membres des Nations Unies et aux autres Etats admis à ester devant la
Cour.

7. Le 5 décembre 1983, dans le délai fixé à cet effet par le Président de la Cour
en application de l’article 83, paragraphe 1, du Règlement, les Gouvernements de
la Jamahiriya arabe libyenne et de Malte ont soumis des observations écrites sur
la requête de I’Italie à fin d'intervention où ils exposaient respectivement les
raisons pour lesquelles la Jamahiriya arabe libyenne priait la Cour de ne pas
autoriser l’Italie à intervenir et Malte lui suggérait de conclure à l’impossibilité
d'accéder à la requête italienne. Les Parties et le Gouvernement italien ont été
avisés en conséquence, par lettres du 5 décembre 1983, que la Cour tiendrait
audience conformément à l’article 84, paragraphe 2, de son Règlement pour
entendre les observations de l'Italie, Etat demandant à intervenir, et celles des
Parties à l’affaire.

8. Au cours d’audiences publiques tenues les 25, 26, 27 et 30 janvier 1984, la
Cour a entendu, sur la question de l'admission de la requête de l'Italie à fin
d intervention fondée sur l’article 62 du Statut, les plaidoiries des représentants
ci-après :

pour la République italienne : S. Exc. M. Roberto Gaja,
M. Gaetano Arangio-Ruiz,
M. Riccardo Monaco,
M. Giuseppe Sperduti,
M. Marcello Conti,
M. Michel Virally ;

pour la Jamahiriya arabe libyenne
populaire et socialiste : M. Abdelrazeg El-Murtadi Suleiman,
M. Claude-Albert Colliard,
sir Francis A. Vallat, G.B.E., K.C.M.G.,

Q.C.,
M. Etienne Grisel ;

pour la République de Malte: M. Edgar Mizzi,
M. E. Lauterpacht, Q.C.
PLATEAU CONTINENTAL (ARRÊT) 7

Des membres de la Cour ont posé aux représentants de l'Italie et de Malte des
questions auxquelles il a été répondu par écrit après la clôture des audiences, en
application de l’article 61, paragraphe 4, du Règlement.

9. Durant la procédure, les conclusions suivantes ont été présentées à la
Cour :

Au nom de la République italienne,
dans la requête à fin d’intervention :

« Au vu des observations qui précèdent, l'Italie demande respectueuse-
ment à être autorisée à intervenir dans la présente instance entre la Libye et
Malte » ;

Au nom de la Jamahiriya arabe libyenne populaire et socialiste,

dans les observations de ce pays sur la requête italienne :

« Sur la base des observations qui précèdent, la Libye prie respectueu-
sement la Cour de ne pas autoriser l'Italie à intervenir dans la présente
instance entre la Libye et Malte » ;

à l’audience :

« Nous réitérons donc les conclusions soumises à la Cour dans les obser-
vations écrites de la Libye et la prions respectueusement de ne pas autoriser
l'Italie à intervenir dans l'affaire Libye/ Malte » ;

Au nom de la République de Malte,
dans les observations de ce pays sur la requête italienne :

« Malte suggère respectueusement que la Cour conclue à l'impossibilité
d'accéder à la requête à fin d'intervention présentée par l'Italie » ;

à l’audience :

«la conclusion formelle [de la République de Malte est] qu’il plaise à la
Cour dire que la requête de la République italienne ne peut être admise ».

10. La requête par laquelle la République italienne a demandé à inter-
venir dans la présente espèce se fonde sur l’article 62 du Statut de la Cour,
qui dispose :

« 1. Lorsqu'un Etat estime que, dans un différend, un intérêt d’or-
dre juridique est pour lui en cause, il peut adresser à la Cour une
requête, à fin d'intervention.

2. La Cour décide. »

Le paragraphe | de l’article 81 du Règlement de la Cour prévoit qu’une
telle requête fondée sur l’article 62 doit être déposée « le plus tôt possible

8
PLATEAU CONTINENTAL (ARRÊT) 8

avant la clôture de la procédure écrite », et le paragraphe 2 qu'elle doit
préciser l’affaire qu’elle concerne et spécifier :

« a) l’intérêt d'ordre juridique qui, selon l'Etat demandant à interve-
nir, est pour lui en cause ;
b) l’objet précis de l’intervention ;
c) toute base de compétence qui, selon l'Etat demandant à inter-
venir, existerait entre lui et les parties ».

La requête de l'Italie a été déposée au Greffe de la Cour deux jours
seulement avant la date limite fixée pour le dépôt des contre-mémoires des
Parties. Ce fait a été souligné par un conseil de la Libye, selon qui la
position de l’Italie, sous l’angle du droit ou de la procédure, aurait été
affectée par cette présentation tardive. La Cour note cependant que la
requête est parvenue avant l'expiration du délai fixé par l’article 81, para-
graphe 1, du Reglement. Les objections de fond formulées par les Parties
touchant entre autres la date de présentation de la requête à fin d’inter-
vention dans le contexte de la présente instance n’ont pas à être examinées
à ce stade, où la Cour n’envisage que la question de la recevabilité formelle.
En ce qui concerne les trois conditions posées aux alinéas a), b) et c) de
l’article 81, paragraphe 2, du Règlement, la Cour constate que la requête
italienne y satisfait formellement, bien que les Parties s’y réfèrent pour
objecter que, sur le fond, il existe de ces trois chefs des motifs pour ne pas
admettre la requête de l'Italie. La Cour conclut que la requête de l’Italie n’a
pas été déposée hors délai et ne comporte aucun vice de forme qui la
rendrait irrecevable.

11. Certaines questions ont été soulevées quant à la compétence de la
Cour relativement à la requête italienne, dans la mesure où il a été objecté
tant par la Libye que par Malte que FItalie n’aurait pas démontré, ni ne
pourrait d’ailleurs démontrer, l'existence d’une « base de compétence qui,
selon l'Etat demandant à intervenir, existerait entre lui et les Parties ». Ni
la Libye ni Malte n’ont cependant laissé entendre que la Cour n’aurait pas
compétence pour examiner la présente requête et décider si elle doit être
admise ou non : au contraire, il est reconnu que l’article 62 du Statut lui
attribue cette compétence, avis que partage la Cour elle-même. La thèse de
la Libye et de Malte est plutôt que l'absence de ce que la Cour a appelé en
1981 « un lien juridictionnel valable avec les parties à l’instance » (C. LJ.
Recueil 1981, p. 20, par. 36) constituerait un motif suffisant pour rejeter la
requête à fin d'intervention de l'Italie ou déclarer qu’elle ne peut être
admise. En conséquence, bien que cette question relève de la compétence
de la Cour, elle n’a pas une priorité comparable à celle d’une exception
juridictionnelle stricto sensu et ne doit pas être examinée préalablement
aux autres allégations avancées par les Parties, soit à titre d’objections à la
recevabilité de la requête, soit comme motifs justifiant son rejet.

12. Avant d’aller plus avant, la Cour tient à souligner, comme elle l’a fait
dans l’arrêt du 14 avril 1981 relatif à la demande d'intervention maltaise
dans l'affaire du Plateau continental entre la Tunisie et la Libye, que :
PLATEAU CONTINENTAL (ARRÊT) 9

« elle ne considère pas que le paragraphe 2 [de l’article 62 du Statut] lui
confère une sorte de pouvoir discrétionnaire lui permettant d'accepter
ou de rejeter une requête à fin d'intervention pour de simples raisons
d'opportunité. Au contraire, de l’avis de la Cour, la fonction que lui
confie ce paragraphe est de déterminer si la requête est admissible
ou non par application des dispositions pertinentes du Statut. » (C.LJ.
Recueil 1981, p. 12, par. 17.)

La Cour doit donc maintenant examiner les arguments avancés par l'Italie
à l'appui de sa requête à fin d'intervention et les objections opposées par les
Parties à l’admissibilité de cette requête, à la lumière des dispositions
pertinentes du Statut.

13. L'article 62 du Statut de la Cour commence par énoncer la condition
suivante : « Lorsqu'un Etat estime que, dans un différend, un intérêt
d'ordre juridique est pour lui en cause...» Pris à la lettre, cet énoncé
indique simplement les motifs qui peuvent inciter un Etat à demander à
intervenir ; mais il est certain que, dans l’esprit du texte, l'existence d’un tel
intérêt est objectivement une condition de l'intervention. Comme l’a dit la
Cour dans son arrêt du 14 avril 1981, ce qu’un Etat qui cherche à inter-
venir

« doit établir pour pouvoir intervenir en vertu de l’article 62 du Sta-
tut, c’est l'existence d’un intérêt d’ordre juridique susceptible d’être
affecté par la décision de la Cour dans la présente affaire » (C.J.
Recueil 1981, p. 19, par. 33).

14. Il convient, pour évaluer l'intérêt d’ordre juridique invoqué par
l'Italie et apprécier la manière dont, selon cet Etat, ledit intérêt est pour lui
en cause, ou risque d’être affecté par la décision en Vespéce, de rappeler
l’objet de la présente affaire, tel qu’il est défini dans le compromis conclu
par les Parties le 23 mai 1976 et notifié à la Cour le 26 juillet 1982. Les
articles I et IIT de ce compromis sont ainsi libellés :

« Article I
La Cour est priée de trancher la question suivante :

Quels sont les principes et les règles de droit international qui sont
applicables à la délimitation de la zone du plateau continental rele-
vant de la République de Malte et de la zone du plateau continental
relevant de la République arabe libyenne, et comment, dans la pra-
tique, ces principes et règles peuvent-ils être appliqués par les deux
Parties dans le cas d’espèce afin qu’elles puissent délimiter ces zones
sans difficulté par voie d’un accord, comme le prévoit l’article III.

10
PLATEAU CONTINENTAL (ARRÊT) 10

Article II]

Une fois que la Cour internationale de Justice aura rendu son arrêt,
le Gouvernement de la République de Malte et le Gouvernement de la
République arabe libyenne entameront des négociations en vue de
déterminer les zones respectives de leur plateau continental et de
conclure un accord à cette fin conformément à l'arrêt de la Cour. »

Le compromis ne comporte aucune indication expresse limitant d’une
façon quelconque Ia région où doit se faire la délimitation mentionnée à
l'article I, lequel vise la délimitation des « zone[s] du plateau continental
relevant de » Malte et de la Jamahiriya arabe libyenne respectivement,
sans préciser la direction dans laquelle ces zones s’étendent ni l'Etat dont
elles pourraient border le plateau. Il est cependant certain, étant donné
notamment l’allusion faite dans l’article III à accord de délimitation à
conclure entre Malte et la Libye « conformément à l’arrêt de la Cour », que
la tâche de celle-ci est uniquement d'indiquer les principes et les règles de
droit international applicables à la délimitation qui doit être effectuée
entre ces deux Etats et les modalités de leur application pratique. En outre,
c’est un principe fondamental que la Cour n’a pas compétence pour tran-
cher les questions opposant les Etats sans leur consentement. Par consé-
quent, la teneur de la future décision de la Cour dans l'affaire dont elle est
saisie en vertu du compromis du 23 mai 1976 entre la Libye et Malte ne
saurait déterminer la délimitation des plateaux continentaux relevant res-
pectivement de ces Etats par rapport à un quelconque Etat tiers.

15. L'intérêt d'ordre juridique qu’envisage le Statut a été défini par les
conseils de l'Italie en la présente espèce comme « un intérêt de Etat qui
demande à intervenir, découlant par rapport à d’autres Etats — les Parties
au principal — de règles ou de principes du droit international ». Et l'intérêt
juridique particulier qu’invoque l'Italie serait en l'espèce « rien de moins
que [le] respect de ses droits souverains sur certaines zones de plateau
continental en cause dans la présente instance ». En résumé, la thèse de
l'Italie est que les prétentions de la Libye et de Malte sur des étendues de
plateau continental de la Méditerranée centrale, pour autant qu’elle en ait
connaissance, englobent des zones qui apparaîtraient comme relevant de
(Italie si l’on effectuait, sur la base du droit international, une délimitation
entre l'Italie et la Libye et entre l'Italie et Malte. A l’audience, les conseils
de l'Italie ont indiqué sur une carte de la Méditerranée centrale où se
situaient. selon l'Italie, les revendications des Parties sur des zones de
plateau continental et ont sommairement localisé les espaces sur lesquels
l'Italie estime avoir des droits à l’intérieur de ces zones. A la suite d’une
question posée par un Juge, l’agent de l'Italie, dans sa réponse jointe à une
lettre en date du 6 février 1984 (à laquelle était annexée une carte), a précisé
quelles étaient

« les zones de plateau continental sur lesquelles l'Italie considère avoir
des droits et qui sont comprises dans la région qui est vraisemblable-

11
PLATEAU CONTINENTAL (ARRÊT) 1]

ment l’objet de V’affaire en cours devant la Cour internationale de
Justice ».

L'intérêt juridique de l’Italie n’est donc pas simplement un intérêt, mais est
constitué par ses « droits souverains » sur les Zones en question du plateau
continental pour ce qui est des activités de prospection et d’exploitation
reconnues par le droit coutumier et expressément mentionnées dans la
convention de Genève de 1958 sur le plateau continental ainsi que dans la
convention des Nations Unies sur le droit de la mer de 1982. « L'intérêt
invoqué par l’Italie », selon l’un de ses conseils, serait « la protection de ses
prétentions à des droits souverains sur des zones revendiquées par les
Parties à la présente instance ». De plus, les intérêts de l'Italie seraient en
cause dans la mesure où cet Etat formule des réserves sur ce qu'il croit être
les vues de la Libye concernant des questions telles que le statut d’une
grande partie du golfe de Syrte.

16. L'Italie, dans sa requête et dans les plaidoiries de ses conseils, a
fourni les indications suivantes quant à la façon dont, selon elle, un intérêt
d'ordre juridique serait pour elle en cause ou risquerait d’être affecté par la
décision en la présente affaire. Les zones de plateau continental à délimiter
entre les Parties appartiennent toutes à une même région de la Méditer-
ranée centrale, dont l'Italie est riveraine et où, par conséquent, se situent
certaines des zones de plateau continental sur lesquelles elle estime avoir
des droits. Les fonds marins en question font dans leur totalité partie du
plateau continental, au sens de la définition donnée à l’article 76 de la
convention des Nations Unies sur le droit de la mer de 1982, et la plus
grande part de ces fonds constitue des zones de chevauchement entre les
droits des Etats riverains. Certaines des zones de plateau continental
contestées entre Malte et la Libye dans la présente instance sont des zones
sur lesquelies l’Italie estime avoir des droits indéniables. Ayant comparé le
compromis en vertu duquel la Cour est saisie en la présente instance avec
celui qui avait été conclu entre la Tunisie et la Jamahiriya arabe libyenne en
1977, sur la base duquel elle a rendu son arrêt du 24 février 1982, l'Italie ne
doute pas que l'arrêt futur de la Cour en la présente instance sera aussi
précis que l’arrêt en l’affaire susmentionnée et exclura nécessairement
toute incertitude quant à l'emplacement et à la superficie des zones de
plateau continental « revenant » à chacune des Parties, une fois la ligne
de démarcation fixée. Elle estime qu’en procédant à une délimitation
entre des Etats autres que l'Italie, la Cour, par son arrêt, décidera inévi-
tablement — quoique implicitement — que certaines Zones ne relèvent pas
de l’Italie.

17. Conformément à l’article 81, paragraphe 2 5), du Règlement de la
Cour, la requête de l'Italie énonce l’« objet précis » de l'intervention.
L'Italie explique tout d’abord que :

« L’objet de l'intervention que l’Italie demande à être autorisée à
effectuer découle directement à la fois de la définition de son intérêt
juridique en cause et de l’objet même de l’affaire dont la Cour a été
saisie. »

12
PLATEAU CONTINENTAL (ARRÊT) 12

Elle signale ensuite que « l’objet de la demande d'intervention de l'Italie est
d’assurer devant la Cour la défense de son intérêt d’ordre juridique », de
sorte que les principes et les règles de droit international que la Cour est
priée de déclarer applicables à la délimitation du plateau continental entre
Malte et la Libye « et, surtout, la méthode pratique de les appliquer ne
soient pas déterminés par la Cour dans l'ignorance et au détriment de cet
intérêt », et elle ajoute :

« En d’autres termes, l'Italie demande à participer à l'instance dans
toute la mesure nécessaire pour lui permettre de défendre les droits
qu’elle revendique sur certaines des zones revendiquées par les Parties
et de préciser la localisation de ces zones, compte tenu des revendi-
cations des deux Parties principales et des arguments avancés à l’ap-
pui de ces revendications, de sorte que la Cour soit aussi complète-
ment informée que possible sur la nature et la portée des droits de
l'Italie dans les zones de plateau continental concernées par la déli-
mitation et qu’elle soit ainsi en mesure de prendre ces droits dûment
en considération dans sa décision. »

Au cours de la procédure orale, l’un des coagents de l'Italie a fait un
nouveau résumé de l’objet de intervention. L'Italie, a-t-il dit, ne demande
pas à la Cour de déterminer le tracé de la ligne de délimitation séparant les
zones de plateau continental relevant de I’Italie des zones relevant respec-
tivement de Malte ou de la Libye, ni de déterminer quels sont les principes
et règles de droit international applicables à cette délimitation :

« L'Italie demande à la Cour, lorsqu'elle s’acquittera de la mission
qui lui a été confiée par le compromis du 23 mai 1976, c’est-à-dire
lorsqu'elle répondra aux questions qui lui ont été posées à l’article I
dudit compromis, de prendre en considération les intérêts d’ordre
juridique de l'Italie relatifs à des zones revendiquées par les Parties
principales, ou à certaines parties de ces zones, et de donner en
conséquence aux deux Parties toutes indications utiles pour qu’elles
n'incluent pas, dans l’accord de délimitation qu’elles concluront en
application de l’arrét de la Cour, des zones qui, en raison de l'existence
de droits de l’Italie, devraient faire l’objet soit d’une délimitation entre
l'Italie et Malte, soit d’une délimitation entre l'Italie et la Libye, soit le
cas échéant d’un accord de délimitation entre les trois pays. »

Par la suite les conseils de l'Italie ont souligné que celle-ci ne demandait pas
à intervenir seulement pour informer la Cour de ses prétentions, mais afin
que la Cour donne aux Parties toutes indications utiles pour que celles-ci
veillent à ne pas empiéter sur les zones sur lesquelles l’Italie a des droits.
L'objet de l'intervention italienne s’inscrirait donc « rigoureusement à
l'intérieur de l'affaire soumise à la Cour par le compromis de 1976 » et ne
porterait nulle atteinte aux intérêts des Parties principales. Un autre aspect
de cette intervention, sur lequel insiste l'Italie, est que

13
PLATEAU CONTINENTAL (ARRÊT) 13

« le Gouvernement italien se soumettra, une fois admis à intervenir, à
la décision que la Cour voudra prendre au sujet des droits revendiqués
par l'Italie, en pleine conformité avec les termes de l’article 59 du
Statut de la Cour ».

Dans ces conditions sa situation serait celle d’une « partie intervenante »
habilitée à présenter des conclusions.

18. La Cour a déjà constaté que la requête italienne respecte en la forme
la prescription du paragraphe 2 c) de l’article 81 du Règlement en vertu
duquel le requérant est tenu de spécifier « toute base de compétence qui ...
existerait » entre lui et les parties à l’affaire. La thèse italienne est que

« l'intérêt juridique italien qui est certainement en cause … et l’objet
de la présente requête … créent automatiquement et en conformité
avec le Statut de la Cour la compétence de celle-ci dans la mesure
nécessaire pour justifier l’admission de l'Italie à participer à la pré-
sente procédure en qualité d’intervenant ».

Cette indication est toutefois précédée de l’observation que « l’article 62 du
Statut ne prévoit nullement l’existence d’une base de compétence comme
condition de l'intervention » et que Particle 81, paragraphe 2 c), ne vise pas
à imposer une telle condition mais « se borne à établir une simple exigence
de fourniture d’information aux fins d’une connaissance plus complète des
circonstances de l’affaire ». L'Italie soutient que tout Etat partie au Statut
est « soumis, ipso facto, à des compétences directement établies » par
celui-ci, y compris la compétence directe résultant de l’article 62. Dans la
mesure où les conditions posées par cet article sont remplies,

« l'Italie estime que le jeu de l’article 62 lui-même est suffisant pour
créer la base de la compétence de la Cour dans la mesure où celle-ci
serait nécessaire pour l’admission d’une requête à fin d'intervention ».

Cela étant, et tout en indiquant qu’elle est partie à la convention euro-
péenne pour le règlement pacifique des différends afin, comme un conseil
devait l'expliquer par la suite, de « satisfaire aux obligations procédurales
de Particle 81 du Règlement », l'Italie n’a jamais dévié de sa thèse selon
laquelle l’article 62 du Statut constitue une base de compétence suffisante,
soit en lui-même, soit par l’acceptation des pouvoirs juridictionnels de la
Cour opérée en devenant partie au Statut, qui se conjuguerait avec une
attribution ultérieure de compétence à la Cour, par exemple par la signa-
ture d’un compromis. La seule atténuation qu’elle y apporte consiste à
reconnaître que cela ne vaut peut-être que pour une « véritable interven-
tion », portant exclusivement sur l’objet de l’affaire principale et ne con-
cernant pas un différend autonome. S'il advenait que l'intervention, ou
l'intervention supposée, consiste à faire valoir un droit contre les Parties, et
équivaille donc à une requête principale, ou bien il ne s’agirait pas du tout
d’une intervention véritable, ou bien

14
PLATEAU CONTINENTAL (ARRÊT) 14

« le titre général de compétence que constitue l’article 62 devrait être
complété par un lien spécial de juridiction entre l'Etat demandant à
intervenir et les parties à l'instance, en vertu d’une interprétation qui
rapproche l’article 62 de l’article 36 et qui tient compte du caractère
facultatif de la compétence de la Cour ».

2% *

19. Dans ses observations sur la requête italienne, la Libye soulève pour
commencer certains points préliminaires. Antérieurement à cette requête,
aucune négociation entre la Libye et l'Italie n’a porté sur la délimitation de
leur plateau continental et aucun différend n’a surgi à ce propos. Les
prétentions italiennes ayant été affirmées pour la première fois dans la
requête en intervention, leur validité peut être sérieusement mise en doute.
L’admission de l'intervention italienne à ce stade tardif de l'instance
créerait une situation injuste en avantageant l'Italie par rapport aux Par-
ties principales, qui se sont déjà liées par leurs écritures. Au cours de la
procédure orale, la Libye a soutenu que l'absence de négociations préa-
lables est anormale à propos d’un problème — la délimitation du plateau
continental — pour la solution duquel le droit international prévoit la
primauté de l’accord, cependant que le recours à des procédures de règle-
ment pacifique n'intervient qu'à défaut d’un.tel accord. La pratique inter-
nationale est conforme à ce principe et l'Italie a elle-même conclu plusieurs
accords de délimitation. Mais elle n’a entamé aucune négociation avec la
Libye, ni en vue d’une délimitation ni pour conclure un compromis sai-
sissant un tribunal. Maintenant l'Italie cherche à utiliser la procédure
d'intervention ; mais elle le fait par une requête déposée si tardivement
que, sans violer l’article 81, elle va contre la tendance exprimée par cet
article dans sa version de 1978.

20. La Libye conteste en outre que l'Italie ait réussi à établir l'existence
d’un intérêt d’ordre juridique italien qui puisse être en cause en l'espèce.
Selon ses observations écrites, les prétentions révélées par la requête ita-
lienne demeurent si vagues qu’elles ne sauraient faire valablement l'objet
d'une intervention. L'intérêt de l'Italie n’est ni défini ni localisé. Du reste,
le compromis de 1976 ne met aucunement en cause les droits de l'Italie
mais uniquement des droits et prétentions opposant la Libye et Malte.
Aucune référence à un « droit judiciaire » ne peut justifier la thése italienne
puisque l'autorisation d’intervenir ne peut s’appuyer sur aucun précédent
dans la pratique de la Cour et que toute analogie avec le droit interne serait
trompeuse, ce droit reposant sur la juridiction obligatoire. A l’audience la
Libye a ajouté que la requête « ne prend pas, en réalité, le compromis du
23 mai 1976 valablement en considération ». L’argument que l'Italie tire
de la similitude avec le compromis Tunisie/Libye de 1977 (visé au para-
graphe 16 ci-dessus) n’est pas fondé, d’autant que le compromis Libye/
Malte de 1976 laisse aux Parties une marge de négociation en vue d’abou-

15
PLATEAU CONTINENTAL (ARRÊT) 15

tir à un traité alors que le texte de 1977 se bornait à prévoir que les experts
appliqueraient la décision de la Cour. L'Italie n’a pas saisi le caractère
strictement bilatéral de la délimitation à opérer. Ce caractère est plus
strictement marqué dans le compromis de 1976 que dans celui de 1977. La
relativité des délimitations est consacrée par les décisions judiciaires ou
arbitrales. Elle constitue à la fois une nécessité, car il convient de régler
successivement les délimitations bilatérales, et une garantie pour les tiers.
S'agissant d’une décision de la Cour, les droits de l'Italie seraient en outre
protégés par l'application de l’article 59 du Statut. Ainsi les droits des tiers
seraient sauvegardés par la constante attitude de la Cour, sans qu’il soit
nécessaire de recourir à l'intervention.

21. A propos de l'objet de l'intervention, que l'Italie, selon elle, n’a pas
su décrire avec précision, la Libye se réfère dans ses observations à la
présentation qu’en fait l'Italie (citée ou résumée au paragraphe 17 ci-
dessus) et affirme que les indications données sont si floues qu’elles
devraient amener la Cour à reprendre à leur propos la position négative qui
avait été la sienne au sujet de la requête de Malte à fin d’intervention dans
l'affaire entre la Tunisie et la Libye. En tout état de cause, comme l’arrêt de
la Cour sur le différend entre la Libye et Malte ne peut léser aucun intérêt
juridique italien, le seul véritable objet de la demande italienne serait
d’attirer l'attention dela Cour sur l'intérêt de l'Italie. Mais s’il en est ainsi la
requête italienne n’est pas de celles qui justifieraient une autorisation
d'intervenir sur la base de l’article 62. Si, au contraire, l'Italie veut réel-
lement soumettre ses prétentions contre la Libye (ou Malte) au règlement
judiciaire, la procédure appropriée passe par des négociations entre l'Italie
et la Libye ou Malte et non par une intervention qui élargirait la portée de
l'affaire soumise à la Cour et en perturberait le déroulement.

22. La Libye reconnaît que, s'agissant de l’objet de la demande ita-
lienne, certaines indications ont été apportées pendant la procédure orale.
Elles n’ont cependant pas levé toute ambiguïté. Celle-ci demeure sur le
point de savoir si l'Italie se propose de défendre ses droits en se bornant à
informer la Cour ou si elle entend mettre en jeu ses propres prétentions sur
certaines zones. Informer la Cour ne justifie pas une intervention et, si
l'Italie veut faire valoir, en tant que partie en cause, ses droits contre la
Libye ou Malte, cela ne correspond pas à une intervention mais à une
affaire entièrement nouvelle. Au demeurant, ces indications données par
l'Italie montrent que la Cour peut s'acquitter de sa tâche sans que l’Italie
soit admise à intervenir. Par le jeu de l’article 59 du Statut, l’arrêt de la Cour
ne lierait que les Parties mais serait relatif et non opposable à Italie, qui ne
serait nullement liée par son dispositif. L'Italie serait protégée par l'effet
relatif des décisions judiciaires, le fait que les accords de délimitation sont
toujours passés sous réserve des droits des tiers et enfin le fait que le
compromis de 1976 ne met en jeu que les droits entre la Libye et Malte.

23. Dans ses observations la Libye soutient aussi que la requête ita-

16
PLATEAU CONTINENTAL (ARRÊT) 16

lienne doit être rejetée en raison des exigences du Statut et du Règlement en
matière de compétence de la Cour. Cette compétence ne peut reposer que
sur le consentement commun et mutuel des Etats en cause. Or il n’existe,
même prima facie, aucun lien juridictionnel entre la Libye et l’Italie.
L'article 62 ne peut pas par lui-même constituer ce lien. Si les thèses
italiennes étaient acceptées, la disposition du Règlement relative à la base
de compétence, et qui implique que Particle 62 ne crée pas par lui-même
cette base, n'aurait aucun sens. Au cours de la procédure orale, la Libye a
déclaré en outre que le fait que l'Italie ait exprimé son intention de devenir
partie et de demander un jugement en sa faveur était d’une grande portée
pour décider de la compétence de la Cour. Celle-ci découle d’un double
consentement, constitué par l’adhésion au Statut puis par l'acceptation
d’une base de compétence. Une telle acceptation ne se présume pas et,
quelle que soit sa forme, elle doit s'exprimer de façon claire et explicite. La
base de compétence n’est pas fournie par l’article 62. Cette conclusion est
imposée par la place de cet article dans le Statut, par l’article 81, para-
graphe? c), du Règlement (qui, ne pouvant déroger au Statut, en donne une
interprétation authentique et signifie au minimum que la question de
compétence peut être pertinente ou même décisive), par l'autorité de
juristes de valeur incontestable y compris plusieurs juges de la Cour, enfin
par le respect des principes de réciprocité et d'égalité entre les Etats. Ces
principes seraient violés si lintervention échappait à lexigence d’un
consentement commun et mutuel des trois Etats, puisque les Parties ini-
tiales seraient contraintes de se soumettre à la compétence de la Cour dans
une mesure excédant les obligations correspondantes de l'Etat intervenant,
lequel recevrait un droit que les Parties primitives ne détiendraient pas.

24. La Libyea également contesté chacun des arguments italiens relatifs
à l'interprétation de l’article 62. Elle soutient qu’une fois la décision prise
de soumettre la compétence de la Cour au consentement des Etats, si les
rédacteurs du Statut avaient voulu exclure de cette décision le cas de
Pintervention, ils l’auraient dit expressément. L’article 62 ne donne à la
Cour qu’une compétence incidente, tout à fait distincte de la compétence
pour connaître du fond. S’il en était autrement, cet article instituerait une
juridiction obligatoire de façon automatique mais subreptice et sans pos-
sibilité de réserve. La thèse italienne selon laquelle les Etats saisissant la
Cour par compromis acceptent les dispositions du Statut autorisant l’in-
tervention de tout Etat qui justifie d’un intérêt juridique ne serait fondée
que si une telle dérogation au principe d’égalité des Etats était prévue d’une
façon expresse et claire. Or il n’en est rien. Si un consentement implicite
était concevable, au moins devrait-il se rapporter à un différend précis déjà
existant, ce qui n’est pas le cas en l'occurrence. Le compromis ne saurait
donc servir de base implicite à lintervention italienne, qui entraînerait sa
véritable revision.

17
PLATEAU CONTINENTAL (ARRÊT) 17

25. Malte affirme que la requête italienne « se rapporte à une revendi-
cation que l'Italie n’a jamais formulée jusqu'ici ». Selon Malte, les discus-
sions italo-maltaises depuis 1965 n’ont porté que sur les zones de plateau
continental entre, d’une part, Malte et la Sicile et, d’autre part, Malte et les
îles Pélagie, à l'exclusion des zones sur lesquelles l'Italie fait état de
revendications dans sa requête. Malte souligne par ailleurs qu’elle a eu
l’occasion de préciser publiquement ses prétentions lors de la présenta-
tion en 1981 de sa requête à fin d'intervention, sans que l'Italie ait à
cette époque ni depuis lors exprimé des prétentions concurrentes. Plus
précisément, Malte soutient que l'Italie n’a jamais « fait état d’aucune
revendication portant sur des étendues de plateau continental au-delà
de la ligne médiane » et que Malte est donc fondée à considérer que l'Italie
n’a jamais fait d’objection à la méthode de la ligne médiane qu'elle
avait acceptée pour le détroit entre Malte et la Sicile et qu'elle avait
proposée pour la délimitation entre Malte et les îles Pélagie. Malte en
conclut, d’une part, qu’il n’existe aucun différend entre l’Italie et elle et,
d’autre part, que l’Italie est « désormais forclose pour faire valoir ses
prétentions contre Malte par la voie de l'intervention ». La requête doit
être rejetée faute pour l’Italie d’avoir apporté la preuve d’un différend.
Car, selon Malte, si un différend ne peut être soumis à la Cour par voie
d’action directe qu'après des négociations préalables qui en auront pré-
cisé la nature et la portée, à plus forte raison, affirme-t-elle, doit-il en
aller de même lorsqu'il s’agit d’une « requête comparable, à fin d’inter-
vention dans une instance introduite par voie de compromis et pen-
dante entre deux Etats». L'Italie, n’ayant pas utilisé les nombreuses
occasions qui s’offraient à elle d’indiquer clairement à Malte lexis-
tence d’un désaccord ou d’un différend portant sur des zones autres
que celles qui séparent Malte des îles Pélagie, s'expose ainsi par son
«silence » et son «inaction » à l’irrecevabilité des prétentions qu’elle
voudrait faire valoir à présent, et cela par application de lestoppel ou par
forclusion.

26. Malte considère que la nature de l’intérêt invoqué par l'Italie est
insuffisamment précisée et que la requête de cet Etat fait dépendre de cet
intérêt vaguement exprimé l’objet de l’intervention, qui devient lui aussi
inévitablement obscur. Malte souligne que, quoi qu’il en soit, l’intérêt
italien ne pourrait pas être mis en cause dans la présente affaire, car la
décision de la Cour, qui doit porter exclusivement sur les questions sou-
mises dans le compromis, ne pourrait affecter ni dans ses motifs, ni dans
son dispositif, les droits et prétentions des Etats tiers. Elle sera pour eux res
inter alios acta et ne pourra pas créer plus de droits ou d'obligations pour
l'Italie qu’une délimitation Libye-Malte obtenue par voie de négociations
directes entre les deux pays. Malte fait observer en outre que si, sur le plan
formel, la position de l’Italie aujourd’hui ne diffère pas beaucoup de la
sienne lorsqu'elle avait tenté d’intervenir en 1981 dans l’affaire du Plateau
continental (Tunisie/ Jamahiriya arabe libyenne), par contre sur le plan du
fond elle s’en distingue par le fait que l'Italie n’aurait pas même fourni un
début de preuve concernant ses prétentions. Malte estime que l'Italie a

18
PLATEAU CONTINENTAL (ARRÊT) 18

laissé dans l'ambiguïté le statut et le rôle qu’elle cherche à obtenir dans le
procès par sa requête à fin d'intervention.

27. Malte affirme que l'Italie n’a pas établi l'existence d’un lien juri-
dictionnel entre elle et les deux Parties principales. Elle reconnaît certes
qu’en l'affaire entre la Tunisie et la Libye la Cour n’a pas eu à décider
formellement que le lien juridictionnel est une condition nécessaire à
Padmission d’une requête à fin d'intervention. Mais elle considère qu’aussi
bien l’arrêt de la Cour que les opinions individuelles qui Paccompagnaient
ont dûment pris en compte le souci de

« protéger le caractère exclusif de la relation entre les deux Etats qui,
par compromis, soumettent conjointement un différend à la Cour, en
vue de préserver les bases de cet accord et de maintenir le principe que
la compétence de la Cour est fondée sur le consentement ».

Malte soutient que l’admission de l'intervention italienne aurait pour
résultat de méconnaitre le principe de la réciprocité et celui de l'égalité des
droits et des obligations des parties, de modifier et d’élargir la portée du
compromis élaboré par les Parties et d’entraîner la Cour à statuer sur des
questions qui, non seulement ne sont pas prévues par ce compromis, mais
encore étaient ignorées jusqu'ici par les Parties.

*
* *

28. Certains des arguments de Malte et de la Jamahiriya arabe libyenne,
Parties en cause, ont été en fait avancés comme des motifs de rejeter in
limine la requête italienne sans qu’il soit nécessaire d’approfondir la ques-
tion de sa conformité avec l’article 62 du Statut de la Cour. Pour des raisons
qui apparaitront par la suite, la Cour ne pense pas devoir rechercher si ces
arguments ont un caractére véritablement préliminaire, ni les examiner
indépendamment des autres objections des Parties. La Cour s’en tiendra
aux considérations qui sont, selon elle, indispensables à la décision qu’elle
doit rendre. Sur cette base, afin de déterminer si la requête italienne est
justifiée, la Cour doit examiner l’intérêt d'ordre juridique qui serait sus-
ceptible d’être en cause. Pour cela, il lui faut évaluer l’objet de la requête et
la maniére dont celui-ci correspond 4 ce qu’envisage le Statut. L’article 62
du Statut prévoit l’intervention d’un Etat qui estime avoir un intérêt
d'ordre juridique susceptible d’être « affecté » par la décision en l'espèce
ou d’être pour lui « en cause » ; il envisage donc que l’objet visé par l'Etat
intervenant soit d’assurer la protection ou la sauvegarde de son « intérêt
d’ordre juridique » en empêchant qu’il soit « affecté » par la décision. La
Cour doit donc examiner si l'intervention a ou non pour objet cette pro-
tection ou cette sauvegarde. Dans son arrêt du 14 avril 1981 en l'affaire du
Plateau continental (Tunisie/Jamahiriya arabe libyenne), la Cour a dit :

19
PLATEAU CONTINENTAL (ARRÊT) 19

« le caractère même de l'intervention demandée par Malte montre, de
l'avis de la Cour, que l'intérêt d’ordre juridique invoqué par elle ne
peut être considéré comme susceptible d’être en cause en l’espèce
au sens de l’article 62 du Statut » (C_LJ. Recueil 1981, p. 19, par. 33
in fine).

L'Italie a reconnu que l’objet de l'intervention et la nature de l'intérêt
juridique invoqué par elle sont liés ; comme on l’a vu au paragraphe 17
ci-dessus, sa requête précise que

« [Iobjet de l’intervention que l'Italie demande à être autorisée à
effectuer découle directement à la fois de la définition de son intérêt
juridique en cause et de l’objet même de l'affaire dont la Cour a été
saisie ».

29. L'Italie a affirmé dans la présente procédure qu’elle n'avance
aucune prétention contre l’une ou l’autre des deux Parties principales et
qu’elle ne demande à la Cour ni de délimiter ses propres zones de plateau
continental ni de dire dans sa décision quels sont les principes et règles de
droit international applicables à une telle délimitation. Normalement, la
portée des décisions de la Cour est définie par les prétentions ou conclu-
sions des parties ; dans le cas d’une intervention, c’est donc par rapport à la
définition de l'intérêt d’ordre juridique et de l’objet indiqué par l'Etat
demandant à intervenir que la Cour devrait juger si l’intervention peut ou
non être admise. Cependant, ainsi que la Cour l’a rappelé dans les affaires
des Essais nucléaires à propos d’une requête introductive d'instance :
« C’est … le devoir de la Cour de circonscrire le véritable problème en cause
et de préciser l’objet de la demande » (C.I.J. Recueil 1974, p. 262, par. 29) ;
en outre :

« c’est à la Cour qu’il appartient de s’assurer du but et de l’objet
véritables de la demande et elle ne saurait, pour ce faire, s’en tenir au
sens ordinaire des termes utilisés ; elle doit considérer l’ensemble de ia
requête, les arguments développés devant la Cour par le demandeur,
les échanges diplomatiques qui ont été portés à son attention... »
(ibid, p. 263, par. 30).

Dans le cas de la présente requéte 4 fin d’intervention, la Cour doit de
méme tenir compte de toutes ces circonstances en méme temps que de la
nature de l'objet de instance introduite par la Libye et Malte. Il apparaît à
la Cour que si, sur le plan formel, l’Italie lui demande de sauvegarder ses
droits, sa requête a pour effet pratique inéluctable d'inviter la Cour à
reconnaître ceux-ci et, pour ce faire, à statuer au moins partiellement sur
les différends entre l'Italie et l’une des Parties ou les deux.

30. L'Italie demande à la Cour de ne statuer que sur ce qui relève
vraiment de Malte et de la Libye et de s’abstenir d’attribuer à ces Etats des
zones de plateau continental sur lesquelles l'Italie a des droits. Mais pour
que la Cour puisse procéder à l’opération ainsi définie, il faudrait qu’elle

20
PLATEAU CONTINENTAL (ARRÊT) 20

détermine en premier lieu les zones sur lesquelles l’Italie a des droits et
celles sur lesquelles elle n’en a pas. S’agissant des premiéres, une fois
celles-ci identifiées, la Cour pourrait s’abstenir de déclarer que ces zones
relévent soit de la Libye, soit de Malte. S’agissant des secondes, la Cour
pourrait alors procéder à l’opération que le compromis entre Malte et la
Libye lui demande d’effectuer. Ainsi, dans la décision que rendrait la Cour
après avoir autorisé l'Italie à intervenir et à faire valoir ses droits, la
juxtaposition des zones à propos desquelles la Cour effectuerait l'opéra-
tion que le compromis lui confie et des zones à l'égard desquelles la Cour
s’abstiendrait de procéder à cette opération ferait apparaître que la Cour
aurait statué, d’une part, sur l’existence de droits italiens sur certaines
zones, ou à partir de certains points ou ensembles de points géographiques,
et, d’autre part, sur l’absence de droits italiens dans d’autres zones, ou à
partir de certains points ou ensembles de points géographiques.

31. Ti s’ensuit que, si l'Italie était admise à intervenir dans la présente
procédure en vue de poursuivre l’objet qu’elle-méme a dit vouloir recher-
cher, la Cour serait appelée, pour donner effet à l’intervention, à trancher
un différend, ou un élément de différend, entre l’Italie et l’une ou l’autre
des Parties principales, ou les deux. Il importe peu que l'Italie se défende de
toute intention de demander à la Cour de trancher un tel litige : comme la
Cour a eu l’occasion de le souligner :

« L'existence d’un différend international demande à être établie
objectivement. Le simple fait que l’existence d’un différend est
contestée ne prouve pas que ce différend n'existe pas. » ({nterpréta-
tion des traités de paix, avis consultatif, C.J. Recueil 1950, p. 74.)

L'intervention ne serait pas non plus justifiable au motif qu’elle se bor-
nerait à transformer en un litige trilatéral un différend bilatéral existant
et déjà soumis à la Cour. Que les relations entre l'Italie et les Parties à
propos de la délimitation du plateau continental soient considérées comme
intéressant trois différends ou un seul, il reste que la Cour ne peut se
prononcer sur les relations juridiques entre l’Italie et la Libye sans le
consentement de la Libye, et sur celles entre l'Italie et Malte sans le
consentement de Malte.

32. L'Italie s’est efforcée de distinguer entre une demande faite à la
Cour de tenir compte de ses intérêts d'ordre juridique ou de les sauvegarder
et une demande tendant à ce que la Cour reconnaisse ou définisse ses
intérêts juridiques, ce qui reviendrait à lui soumettre un autre litige. Mais
cette distinction n’est pas valable, en tout cas, dans la perspective de la
tâche que le compromis assigne à la Cour en l’espèce. Si la Cour doit
remplir cette tâche et sauvegarder en même temps les intérêts juridiques de
PItalie (au-delà de ce qui résulterait automatiquement, comme on le verra
plus loin, de l’application de l’article 59 du Statut), alors, en indiquant
jusqu'où les Parties pourront prolonger leur délimitation purement bila-
térale, elle devra tenir compte, autant qu’il sera besoin, de l’existence et de
l'étendue des prétentions italiennes. Mais si PItalie était autorisée à inter-
venir et ainsi mise en mesure, non seulement d’informer la Cour de ses

21
PLATEAU CONTINENTAL (ARRÊT) 21

prétentions, mais aussi de présenter des arguments de fond en faveur de
leur reconnaissance — puisque c’est là ce qu’elle demande —, ia future
décision de la Cour ne pourrait pas être interprétée simplement comme
n’« affectant » pas ces droits, mais comme les reconnaissant ou les reje-
tant en totalité ou en partie. Une décision de la Cour qui protégerait les
droits de l'Italie, par opposition 4 une décision statuant sur ces droits, ne
pourrait être prise qu'après que l'Italie aurait mis la Cour au courant de
ses prétentions, mais sans que l'Italie et les Parties principales en aient
débattu au fond devant la Cour. Il s'ensuit que dans la présente espèce il
ne suffit pas que Etat qui cherche à intervenir définisse de façon restric-
tive la manière dont il prie la Cour de protéger ses intérêts. Si dans une
affaire semblable un Etat tiers était admis à intervenir afin d’exposer
ses prétentions et d’indiquer par quels motifs il les justifie, l’arrêt rendu
ultérieurement par la Cour ne pourrait se borner à en prendre acte :
il devrait, de manière expresse ou tacite, en reconnaître la validité et
l'étendue.

33. Le fait qu’autoriser l'Italie à intervenir conduirait fatalement la
Cour à se prononcer sur ses droits (pour autant qu'ils s'opposent aux
prétentions de Malte et de la Libye) ressort d’ailleurs du texte même de Ia
requête italienne et des déclarations faites par les représentants de lItalie
devant la Cour. Dans la requête, l'Italie dit vouloir « participer à l'instance
dans toute la mesure nécessaire pour lui permettre de défendre les droits
qu’elle revendique sur certaines zones revendiquées par les Parties » (les
italiques sont de ia Cour). Comme il est indiqué au paragraphe 17 ci-
dessus, l’un des conseils de lItalie a défini l’objet de l'intervention en
expliquant que PItalie demande à la Cour, lorsqu'elle s’acquittera de sa
tâche en vertu du compromis, de

« donner … aux deux Parties toutes indications utiles pour qu’elles
n'incluent pas, dans l’accord de délimitation qu’elles concluront en
application de l’arrêt de la Cour, des zones qui, en raison de l'existence
de droits de l'Italie, devraient faire l'objet soit d’une délimitation entre
l'Italie et Malte, soit d’une délimitation entre l'Italie et la Libye, soit le
cas échéant d’un accord de délimitation entre les trois pays » (les
italiques sont de la Cour).

L'agent de l'Italie, rappelant le but de la requête italienne et le résultat que
ce pays attend de la présente instance, a en outre précisé : « [F]Italie ne
désire rien au-delà de ce qui, à travers les procédures appropriées, sera
reconnu lui appartenir en droit ». Pour faire droit à la demande italienne, la
Cour aurait donc à définir les zones qui « devraient faire l’objet d’une
délimitation » avec l'Italie, en se fondant pour cela non pas sur les pré-
tentions émises par celle-ci, mais sur « l’existence de droits de l'Italie » ; il
s'ensuit qu'il lui est demandé de statuer sur existence de tels droits et au
moins sur leur étendue approximative. Du reste l'Italie admet que la
décision sur ses droits comporterait également un aspect négatif. C’est ce
qu’a exprimé un de ses conseils dans une autre déclaration : «la Cour
pourra décider que dans les zones où elle indiquera aux Parties principales

22
PLATEAU CONTINENTAL (ARRÊT) 22

comment procéder à la délimitation l’Italie ne peut revendiquer aucun
droit...» Un autre conseil de l'Italie a de même avancé que :

« là où la Cour, après avoir entendu l'Italie, décidera qu’il y a lieu de
procéder à une délimitation entre Malte et la Libye, elle décidera,
implicitement ou expressément, que l'Italie n’a pas de droits dans les
zones concernées, en dépit des prétentions qu’elle aura éventuelle-
ment fait valoir ».

34. Les conséquences à tirer de la conclusion de la Cour selon laqueile
autoriser l'intervention impliquerait l'introduction d’un nouveau différend
peuvent être exprimées selon deux manières d'interpréter l’article 62 du
Statut, qui ont l’une et l’autre pour résultat nécessaire d’obliger la Cour à
rejeter la demande d'intervention de l'Italie, tout en conservant à l’ar-
ticle 62 son plein effet utile. Il s’agit en fait de deux aspects d’une même
réalité, à savoir le principe fondamental qui veut que la compétence de la
Cour pour connaître d’un différend et le trancher dépende du consente-
ment des parties à celui-ci.

35. La première manière d’exprimer cette réalité consisterait à déclarer
que la Cour, étant ainsi parvenue à la conclusion que l’Italie lui demande
de statuer sur les droits qu’elle a revendiqués et pas seulement de faire en
sorte que ces droits ne soient pas lésés, doit dire si elle est compétente pour
rendre, par la voie de l'intervention, la décision demandée par l'Italie.
Comme on Pa vu plus haut, d’après l'Italie, dès lors qu’il est établi qu’un
Etat cherchant à intervenir possède un intérêt d’ordre juridique en cause,
«le jeu de l’article 62 lui-même est suffisant pour créer la base de la
compétence de la Cour dans la mesure où celle-ci serait nécessaire pour
l'admission d’une requête à fin d’intervention ». Il apparaît à la Cour que si
elle devait appliquer cet argument à une intervention ayant l’objet qui,
comme elle l’a expliqué, est celui de FItalie, elle admettrait que la procé-
dure de l'intervention fondée sur l’article 62 constitue une exception aux
principes fondamentaux à la base de sa compétence : en premier lieu le
principe du consentement, mais aussi les principes de réciprocité et d’éga-
lité entre les Etats. Or la Cour considère qu’une exception de ce genre ne
pourrait être admise que si elle était très clairement exprimée. En effet, la
reconnaissance de la compétence obligatoire de la Cour constitue une
modalité importante de la liberté et de légalité des Etats dans le choix des
moyens de règlement pacifique de leurs différends. Une telle limitation ne
se présume pas et doit être nettement et expressément formulée pour être
admise. L’article 62 ne prévoit pas cette dérogation explicite ; et ni sa place
dans le Statut ni les travaux préparatoires qui ont entouré son adoption
n’autorisent à l’interpréter comme devant emporter cette dérogation. En
accord avec cette première manière de concilier l’article 62 avec le principe
du consentement à la compétence de la Cour, l’invocation de l’article 62
devrait donc, pour fonder une intervention dans un cas tel que celui de la
requête italienne, s’accompagner d’une base de compétence.

36. Du reste l’argumentation italienne ne va pas jusqu’à contredire ce

23
PLATEAU CONTINENTAL (ARRÊT) 23

qui précède. L'Italie établit une distinction entre les interventions faisant
valoir un droit de l’intervenant contre une partie principale et les autres
interventions et soutient que, l’objet de sa requête étant limité, dans la
mesure où elle ne cherche pas à faire valoir ses droits vis-à-vis des Parties à
l'instance, ni de l’une quelconque d’entre elles, il s’ensuit que :

« En raison de cet objet limité, la requête de l'Italie prend incon-
testablement place dans les limites de l’intervention stricto sensu … à
l'égard de laquelle ... l’article 62 fournit par lui-même le titre de
compétence nécessaire. »

L'Italie reconnaît que, dans l'hypothèse où,

« par le biais de l’intervention, un Etat cherche à se faire reconnaître
un droit contre les parties à l’instance, dans des conditions compa-
rables à ce qu'il aurait pu faire en instituant lui-même une instance à
titre principal contre ces deux Etats »,

la situation se présenterait différemment. Selon elle une fagon de voir les
choses (qui n’est pas la sienne, mais a laquelle elle a déclaré pouvoir se
rallier) serait de dire que, comme une requête par laquelle Pintervenant
cherche à faire valoir un droit équivaut à une requête principale, l'Etat
cherchant à intervenir aurait obligation de faire état dans ce cas d’un lien
spécial de juridiction. On pourrait conclure alors que l’article 62 ne permet
une intervention de la nature envisagée que lorsque le tiers désireux d’in-
tervenir peut justifier d’une base de compétence permettant à la Cour de
statuer sur le ou les différends que ce tiers lui soumet.

37. Une seconde manière d'exprimer la conviction de la Cour que l’ar-
ticle 62 du Statut ne constitue pas une exception au principe de consen-
tement à sa compétence pour connaître d’un différend consisterait à con-
sidérer que, dans le cas où l’Etat requérant l'intervention demande à la
Cour de statuer sur les droits qu’il revendique, on ne se trouverait pas en
présence d’une véritable intervention au sens de l’article 62. Dans une telle
situation l Etat requérant l'intervention aurait dû intenter une action à titre
principal, en application de l’article 36, et demander éventuellement la
jonction des deux instances. Telle a été en fait Popinion exprimée par un
conseil de l'Italie. Ainsi, selon cette seconde manière de voir, l’article 62 ne
dérogerait pas au consensualisme qui est à la base de la compétence de la
Cour car les seuls cas d’intervention ouverts par cet article seraient ceux
dans lesquels l’intervenant ne recherche que la préservation de ses droits
sans tenter de les faire reconnaître, ce dernier objectif relevant plutôt d’une
action directe. L’article 62 du Statut prévoirait que l’objet visé par l'Etat
intervenant serait d’assurer la protection ou la sauvegarde de son « intérêt
d’ordre juridique » en empêchant qu’il soit « affecté » par la décision. Rien
dans l’article 62 n’indique que ce texte ait été conçu comme un autre moyen
de saisir ia Cour d’un litige supplémentaire — matière qui relève de l’ar-
ticle 40 du Statut — ou comme un moyen de faire valoir les droits propres
d’un Etat non partie à l’instance. Un tel litige pourrait faire l’objet de né-
gociations aboutissant soit à son règlement — c’est-à-dire, dans le cas d’un

24
PLATEAU CONTINENTAL (ARRÊT) 24

litige concernant une frontière maritime, à une délimitation acceptée par
les parties — soit à la conclusion d’un compromis en vue de sa résolution
par un organe judiciaire ; il ne pourrait cependant pas être porté devant la
Cour par voie d’intervention.

38. La Cour conclut donc qu’elle ne peut accepter la façon dont l'Italie
caractérise l’objet de son intervention, et que celle-ci relève d’une catégorie
qui, selon la démonstration même de l'Italie, ne saurait être admise. Cette
conclusion découle de l’une comme de l’autre des deux manières de voir qui
viennent d’être exposées, de sorte que la Cour n’a pas à choisir entre elles.
Dans une affaire soumise par compromis, c’est ce compromis, consacrant
le consentement des parties au règlement de leur différend par la Cour, qui
indique à celle-ci l’étendue de son action. Etant inscrite au Statut, la pos-
sibilité de l'intervention subsiste naturellement dans toutes les instances
introduites par un compromis, mais elle ne peut en principe être mise en
œuvre que dans le cadre de celui-ci. La Cour estimant, comme elle l’a
souligné au paragraphe 28 ci-dessus, qu’elle ne doit pas aller au-delà des
considérations qu'elle juge nécessaires à sa décision, le présent arrêt n’a pas
à trancher les diverses autres questions soulevées durant la présente pro-
cédure au sujet des conditions et du fonctionnement de l'intervention au
titre de l’article 62 du Statut. En particulier, pour se prononcer sur la
demande d’intervention de l’Italie en l'espèce, la Cour n’a pas à décider si,
en règle générale, pour toute intervention fondée sur Particle 62, et comme
condition de son admission, l'existence d’un lien juridictionnel valable doit
être démontrée.

39. L'Italie a également souligné l'impossibilité, ou du moins la diffi-
culté beaucoup plus grande, qu’éprouverait la Cour à s'acquitter de la
tâche à elle confiée par le compromis si l’Italie ne participait pas à la
procédure en qualité d’intervenant. A l’appui de cet argument, elle a appelé
l’attention sur la différence marquée qui existe entre la situation en l’espèce
actuelle et celle dont la Cour a eu à connaître en l’affaire du Plateau
continental (Tunisie/ Jamahiriya arabe libyenne) en 1981-1982, dans la-
quelle le compromis lui confiait une tâche analogue à celle qui lui incombe
aujourd’hui. Ladite affaire concernait une délimitation, entre deux Etats
limitrophes ou latéralement adjacents, dont le point de départ, sur la marge
extérieure de la mer territoriale, était déterminé par la position d’une
frontière terrestre reconnue, et dont le tracé se dirigeait vers le large dans
une zone où, sur une distance considérable, aucune revendication présente
ou éventuelle de la part d’un Etat autre que les parties n’était à envisager.
La Cour a même pu appliquer le critère de la proportionnalité des super-
ficies et des côtes sans que l’étendue des droits de Malte en tant qu’Etat
tiers eût été définie (C.1.J. Recueil 1982, p. 91, par. 130). En la présente
espèce, cependant, les points terminaux de la délimitation qui devra fina-
lement être effectuée entre les Parties se trouveront en haute mer, et il
pourrait fort bien s’agir de points triples ou même quadruples. L'Italie a
souligné les difficultés que pourrait rencontrer la Cour et a émis l’opinion
que

25
PLATEAU CONTINENTAL (ARRÊT) 25

« c’est … la délimitation dans sa totalité, ou à tout le moins dans une
partie importante de son tracé, qui risque de se trouver en dehors de la
compétence de la Cour »,

affirmant que l'intervention de l'Italie, si elle était admise, constituerait le
seul moyen pour la Cour de sortir de ces difficultés.

40. L’argumentation italienne relative à la réduction de la portée de la
sentence de la Cour en raison de l’extension géographique des prétentions
italiennes ne se rapporte pas à la première partie de la tâche que le
compromis entre Malte et la Libye a confiée à la Cour : la détermination
des principes et règles du droit international applicables en l'espèce. Elle ne
se rattache donc qu’à sa seconde partie (la méthode pratique de mise en
œuvre de ces principes et règles), et encore à condition que la Cour
l'interprète d’une manière particulièrement concrète, s’apparentant au
tracé d’une ligne. Il faut reconnaître à cet égard que, si la Cour était
pleinement instruite des prétentions et des thèses de l'Italie, elle serait
mieux à même de donner aux Parties des indications telles qu’elles puissent
délimiter leurs zones de plateau continental « sans difficulté », comme
Venvisage l’article I du compromis, même si des renseignements sur les
revendications formulées par l'Italie et suffisants pour la sauvegarde de ses
droits lui ont été donnés pendant la procédure sur la demande d’interven-
tion italienne. Mais Ja question n’est pas de savoir si la participation de
Pitalie peut être utile ou même nécessaire à la Cour ; elle est de savoir, à
supposer que I’Italie ne participe pas à l’instance, si l’intérêt juridique de
l'Italie est en cause ou s’il est susceptible d’être affecté par la décision. Vu
l'absence, dans la procédure de la Cour, de tout système d’intervention
obligatoire par lequel un Etat tiers pourrait être cité par la Cour à ester en
tant que partie, la Cour doit avoir la faculté, et elle a en fait l'obligation, de
se prononcer aussi complètement que possible dans les circonstances de
chaque espèce, sauf évidemment dans l'hypothèse où, comme dans l'affaire
del’ Or monétaire pris à Rome en 1943, les intérêts juridiques de l’Etat tiers
« seraient non seulement touchés par une décision, mais constitueraient
l’objet même de ladite décision » (C.L.J. Recueil 1954, p. 32), ce qui n’est
pas le cas ici.

41. Il a été souligné plus haut que la demande d'intervention italienne
tend inévitablement à créer une situation dans laquelle la Cour serait saisie
d’un différend entre l’Italie, d’une part, et la Libye et Malte ou chacun de
ces Etats pris séparément, d’autre part, sans le consentement de ces der-
niers ; l'Italie deviendrait donc partie à un ou à plusieurs différends dont la
Cour n’est pas actuellement saisie. La nature de la présente affaire serait
ainsi transformée. Ces considérations, de l’avis de la Cour, constituent des
motifs de ne pas faire droit à la demande d'intervention. Pourtant, la Cour
ne saurait entièrement écarter la question de l’intérét juridique de l’Italie
ainsi que d’autres Etats de la région méditerranéenne, et il convien-
dra d’en tenir compte comme cela a été fait par exemple dans l'arrêt du
24 février 1982 en l’affaire du Plateau continental (Tunisie/Jamahiriya
arabe libyenne). La Cour estime qu’il sera possible d’y parvenir tout en

26
PLATEAU CONTINENTAL (ARRÊT) 26

répondant d’une manière suffisamment substantielle aux questions posées
par le compromis.

42. En premier lieu, les droits revendiqués par l'Italie seraient sauve-
gardés par l’article 59 du Statut, qui stipule : « La décision de la Cour n’est
obligatoire que pour les parties en litige et dans le cas qui a êté décidé. » Au
cours de la présente instance de nombreux arguments ont été consacrés au
rapport entre l’article 62 du Statut et l’article 59. I] résulte clairement de
cette dernière disposition que les principes et règles de droit international
que la Cour aura estimés applicables à la délimitation entre la Libye et
Malte, et les indications qu’elle aura données quant à leur application
pratique, ne pourront pas être invoqués par les Parties à l’encontre de tout
autre Etat. Comme l’a dit la Cour permanente de Justice internatio-
nale,

« le but de l’article 59 est seulement d'éviter que des principes juri-
diques admis par la Cour dans une affaire déterminée soient obliga-
toires pour d’autres Etats ou d’autres litiges » (C.P.J.L. série A n° 13,

p. 21).
Le conseil de l'Italie a soutenu que,

« si l’article 59 fournit toujours une protection suffisante aux Etats
tiers et si la protection qu'il donne est telle qu’elle empêche que
lintérêt de l’Etat tiers soit réellement en cause dans une affaire pen-
dante, alors ... l’article 62 n’a plus aucune utilité, ni aucun champ
d'application ».

La Cour considère cependant que cette conclusion ne s’impose pas : quand
un Etat estime que, dans un différend, un intérêt d’ordre juridique est pour
lui en cause, il « peut », selon les termes de l’article 62, soit soumettre une
requête à fin d’intervention et réaliser ainsi une économie procédurale de
moyens (comme l’a relevé le conseil de I’Italie), soit s’abstenir d’intervenir
et s’en remettre à l’article 59.

43. De plus, il ne fait pas de doute que, dans son arrêt futur, la Cour
tiendra compte, comme d’un fait, de l'existence d’autres Etats ayant des
prétentions dans la région. Ainsi que la Cour permanente de Justice
internationale l’a souligné dans l’affaire du Statut juridique du Groënland
oriental :

« Une autre circonstance, dont doit tenir compte tout tribunal
ayant à trancher une question de souveraineté sur un territoire par-
ticulier, est la mesure dans laquelle la souveraineté est également
revendiquée par une autre Puissance » (C.P.J.I. série A/B n° 53,
p. 46),

et cette observation, indépendante en elle-même de l'éventualité d’une
intervention, n’est pas moins vraie lorsque c’est l’étendue des zones res-
pectives de plateau continental sur lesquelles différents Etats jouissent de
« droits souverains » qui est en cause. L’arrét futur ne sera pas seulement
limité dans ses effets par l’article 59 du Statut ; il sera exprimé sans

27
PLATEAU CONTINENTAL (ARRÊT) 27

préjudice des droits et titres d'Etats tiers. Saisie par un compromis qui ne
porte que sur les droits des Parties, « la Cour doit rechercher laquelle des
Parties a produit la preuve la plus convaincante d’un titre » (affaire des
Minquiers et Ecréhous, C.I.T. Recueil 1953, p. 52), et non pas statuer dans
l'absolu ; la Cour précisera de même, et pour autant qu’elle l’estimera
nécessaire, qu’elle se prononce uniquement sur les prétentions rivales de la
Libye et de Malte. Si, comme I’Italie l’a laissé entendre, la décision que
rendrait la Cour dans la présente espèce sans la participation de Italie
devait pour cette raison être d’une portée plus limitée entre les Parties
elles-mêmes et sujette à plus de restrictions et de réserves en faveur d'Etats
tiers que ce n’eût été le cas si l'Italie avait été présente, on pourrait dire
que ce sont les intérêts de la Libye et de Malte qui seraient « affectés » et
non ceux de l'Italie. Il convient de rappeler que, en faisant objection à
l'intervention de lItalie, la Libye et Malte ont indiqué leur propre
préférence.

44. Dans son arrêt du 14 avril 1981 la Cour a déjà résumé l’origine et
l’évolution de Particle 62 du Statut de la Cour (C.1.J. Recueil 1981, p. 13-16,
par. 21-27) en commençant par les travaux du comité consultatif de juristes
de 1920, ainsi que le débat de 1922 à la Cour permanente de Justice
internationale sur le point de savoir si l’intervenant doit ou non établir un
lien juridictionnel entre lui et les parties principales. La Cour a rappelé en
ces termes l'aboutissement de ce débat :

« En conclusion il a été convenu de ne pas essayer de résoudre dans
le Règlement les différentes questions qui avaient été soulevées, mais
de les laisser de côté pour être tranchées à mesure qu’elles se présen-
teraient dans la pratique, en fonction des circonstances de chaque
espèce. » (CLS. Recueil 1981, p. 14, par. 23.)

La Cour rappelait aussi brièvement les prononcés judiciaires antérieurs sur
la question, dans l’affaire du Vapeur Wimbledon, dans l'affaire Haya de la
Torre, dans celle de l’Or monétaire pris à Rome en 1943 et pour finir lors
de la requête de Fidji à fin d’intervention dans les affaires des Essais nu-
cléaires. La Cour ne croit pas nécessaire de revenir sur cette narration, bien
qu’elle ait été reprise en détail et développée par l'Italie d’une part, pour
soutenir que les conditions stipulées par l’article 81, paragraphe 2 c), du
Règlement n’ont qu’un caractère d'indication, et par la Libye et Malte
d’autre part, pour démontrer que l’intervenant doit établir une base de
compétence comme condition de la présentation de sa requête.

45. La Cour constate que, depuis 1922, et jusques et y compris les
audiences en la présente procédure, soit en l’espace de soixante-deux ans,
la discussion sur ce point n’a pas progressé. La Cour estimant possible,

28
PLATEAU CONTINENTAL (ARRÊT) 28

ainsi qu’elle la dit plus haut, de se prononcer sur la présente requête sans
résoudre la question délicate du « lien de compétence valable », elle se
bornera à déclarer qu’elle reste convaincue de la sagesse de la conclusion à
laquelle sa devancière était parvenue en 1922, à savoir qu’elle ne doit pas
essayer de résoudre dans le Règlement les différentes questions qui ont été
soulevées, mais les laisser de côté pour les trancher à mesure qu’elles se
présentent dans la pratique et en fonction des circonstances de chaque
espèce.

46. Néanmoins, dans les limites qui résultent de l'obligation qui lui
incombe de se borner à régler les questions appelant effectivement une
décision, la Cour s’est efforcée dans le présent arrêt, comme elle l'avait fait
dans celui du 14 avril 1981 relatif à l'instance entre la Tunisie et la Libye, de
dissiper quelques-uns des doutes et incertitudes qui entourent l’exercice de
la faculté procédurale de l’intervention au titre de l’article 62 du Statut.
Certaines indications ont également été données dans l’affaire de l’Or
monétaire pris à Rome en 1943 (CI.J. Recueil 1954, p. 32). De plus, si
la Cour attache une grande importance à l’élément de la volonté des
Etats, exprimée dans un compromis ou autre instrument établissant la
compétence, pour définir la portée d’un différend soumis à la Cour, il
convient de rappeler qu’en vertu du paragraphe 2 de l’articie 62 « la
Cour décide » d’une requête à fin d'intervention, et que l’opposition des
parties en cause, quoique très importante, n’est qu’un élément d’apprécia-
tion parmi d’autres.

47, Par ces motifs,
La Cour,
par onze voix contre Cinq,

dit que la requéte de la République italienne, déposée au Greffe de la
Cour le 24 octobre 1983, à fin d’intervention sur la base de l’article 62 du
Statut de la Cour, ne peut étre admise.

POUR : M. Elias, Président; MM. Lachs, Morozov, Nagendra Singh, Ruda,
EI-Khani, de Lacharrière, Mbaye, Bedjaoui, juges ; MM. Jiménez de Aré-
chaga et Castafieda, juges ad hoc ;

CONTRE : M. Sette-Camara, Vice-Président ; MM. Oda, Ago, Schwebel et sir
Robert Jennings, juges.

29
PLATEAU CONTINENTAL (ARRÊT) 29

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le vingt et un mars mil neuf cent quatre-vingt-quatre, en
quatre exemplaires, dont l’un restera déposé aux archives de la Cour et
dont les autres seront transmis respectivement au Gouvernement de la
Jamahiriya arabe libyenne populaire et socialiste, au Gouvernement de la
République de Malte et au Gouvernement de la République italienne.

Le Président,
(Signé) T. O. ELIAs.

Le Greffier,
(Signé) Santiago TORRES BERNARDEZ.

MM. Morozov, NAGENDRA SINGH et MBAYE, juges, et M. JIMENEZ DE
ARECHAGA, juge ad hoc, joignent à l’arrêt les exposés de leur opinion
individuelle.

M. SETTE-CAMARA, Vice-Président, MM. ODA, AGO, SCHWEBEL et sir
Robert JENNINGS, juges, joignent à l’arrêt les exposés de leur opinion
dissidente.

(Paraphé) T.O.E.
(Paraphé) S.T.B.

30
